 
 
IV 
111th CONGRESS 
2d Session 
H. CON. RES. 317 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2010 
Mr. Cleaver submitted the following concurrent resolution; which was referred to the  Committee on Education and Labor 
 
CONCURRENT RESOLUTION 
Commemorating the national partnership between Alpha Phi Alpha, Kappa Alpha Psi and Omega Psi Phi Fraternities and Big Brothers Big Sisters. 
 
 
Whereas volunteer youth mentoring programs play an essential role in community development;  
Whereas Alpha Phi Alpha, Kappa Alpha Psi and Omega Psi Phi have provided America with outstanding service and male leadership for more than 100 years;  
Whereas thousands of African-American mothers and grandmothers have worked with Big Brothers Big Sisters for decades to advocate for mentors for their sons and grandsons;  
Whereas Congress chartered Big Brothers in 1958;  
Whereas Big Brothers Big Sisters is the oldest, largest youth mentoring organization in the Nation, serving nearly 260,000 children in 2009 and approximately 2 million since its founding 106 years ago;  
Whereas Big Brothers Big Sisters has historically been supported through the generosity of individuals who have believed in the organization's commitment to matching at-risk children with caring, volunteer mentors;  
Whereas there is a critical need for responsible adult role-models to serve as mentors for young, at-risk African-American boys;  
Whereas Big Brothers Big Sisters of America has entered into partnerships with the Alpha Phi Alpha Fraternity, Inc., the Kappa Alpha Psi Fraternity, Inc., and the Omega Psi Phi Fraternity, Inc. to cultivate new volunteer mentors and role models among the African-American community;  
Whereas Big Brothers Big Sisters' one-to-one volunteer youth mentoring model is proven to create a positive impact in the life of a child, thereby reducing the likelihood of truancy and drug and alcohol use, while promoting healthy relationships and academic performance; and  
Whereas these fraternities and Big Brothers Big Sisters have been champions of community service and evidence-based youth mentoring for decades: Now, therefore, be it  
 
That Congress— 
(1)recognizes the historic partnership; 
(2)acknowledges the volunteer mentors who offer their time, knowledge and hearts to those children most in need; and 
(3)encourages additional partnerships in the spirit of the collaboration between the three fraternities and Big Brothers Big Sisters. 
 
